The purpose of a motion of this kind is to enable the party to intelligently plead and prepare his case for trial. It seeks to put him in possession of sufficient information to properly try his case. It is never appropriate where the information sought to be obtained is purely evidential.
   It is apparent from an inspection of the motion that all of the information called for is evidential in character. The language of the rule which allows the motion to be made is this: "Where the pleadings do not fully disclose the ground of claim or defense." (Practice Book [1934] § 62.) Our court has said that the power to grant a motion of this kind is largely discretionary to be exercised with caution and never for unsubstantial reasons.